Citation Nr: 1417749	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2011 letter.

Finally, the duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing postservice medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

A June 2013 VA outpatient record was associated with the Veteran's Virtual VA electronic claims file after the issuance of the February 2013 statement of the case (SOC); however, that record duplicates evidence already of record and considered in the SOC.  Thus, a remand is not needed so that the RO/AMC can consider this June 2013 medical record.  38 C.F.R. §§ 19.31, 19.37 (2013).  

A VA examination was obtained with regard to the claim for service connection for PTSD in August 2011.  The Veteran asserted on his Substantive Appeal that he did not receive a "fair exam," but did not elaborate.  The Board finds that the VA examination is adequate as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for PTSD.  On his initial June 2011 claim (see VA Form 21-526), he reported first having PTSD in April 1966.  This date seems to be a typographical error, as his period of active service began in April 1968.  

The Veteran's personnel records clearly confirm that he served in Vietnam (from January 1969 to January 1970), and that during that time he participated in operations against the enemy.  His service medical records, including his April 1970 separation medical examination, make no mention of either complaints of, or clinical findings related to any psychiatric-based problems or concerns.  

The post-service medical evidence of record includes a May 2008 VA primary case nurse note, in which it is documented that PTSD screening was negative.  The Veteran was also negative for findings of depression.  

A June 2008 VA outpatient psychiatric consult report shows that the Veteran was seen for complaints of poor sleep for a one month period.  PTSD screening was negative.  While noting a history provided of the Veteran of suicide attempts in the early 1990's, he reported being fine since that time.  An Axis I diagnosis of primary insomnia was provided.  

The Veteran was afforded a VA PTSD examination in August 2011 after which the examiner found that the Veteran did not to meet the criteria set out in the DSM-IV (Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders) for a diagnosis of PTSD.  It was also determined that that he did not have any other mental disorder that conformed to DSM-IV criteria.  The Veteran did inform the examining staff psychiatrist of stressors upon which he bases his claim.  Namely, being exposed to mortar rounds in approximately November 1968, and being on patrol and conducting mine sweeping exercises.  The examiner indicated that the Veteran met the criteria for Criterion A (exposure of traumatic event) and Criterion D (persistent symptomatology of increased arousal), but did not meet the criteria for Criterion B (persistent re-experiencing of traumatic event), Criterion C (persistent avoidance of stimuli associated with traumatic event), or Criterion E and Criterion F (the Veteran does not meet criteria for PTSD).

VA outpatient records, including those dated in June 2013, also show findings of negative PTSD screening.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.

The only evidence linking his claim of a current PTSD disorder to service is his lay contentions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, whether the Veteran has an acquired psychiatric disorder, to include PTSD, due to his service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

There is no medical evidence of any post-service diagnosis of PTSD in this case and no medical or competent lay evidence of any such symptoms over the years since service.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, at 54.  Service connection for the claimed disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


